DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 03/15/2021 is acknowledged.  
Applicant argues the Examiner's statement is wholly conclusory, as the Examiner has provided no explanation as to why the alleged species are independent or distinct.
The examiner notes that the previous explanation for distinctness is that the species disclosed provide different structures for securing the drone within the vehicle structural panel.  As no arguments are based on this explanation, the argument is considered non-persuasive.
Applicant argues there is no evidence on the record that Species A-F have a separate status in the art or different classification, there is no evidence or reasoned argument that Species A-F would require a different field of search, and there is no evidence or reasoned argument that the prior art applicable to one species would not likely be applicable to the other species.
MPEP 808.02 defines the requirement for establishing burden, which states 
“Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.”
	In the instant case, each structure for securing the drone described separately by the applicant would provide separate search strategies for the separate structural features described in the previously recited species.  Therefore, the argument is considered non-persuasive.
different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations only for the second species and not the first. See M.P.E.P. § 806.04(f). That is, does the system as recited in any claim necessarily exclude the features of the non-elected species? The answer here is clearly no. For example, a drone may be tethered to the vehicle and include a magnetic attachment mechanism. More so, in any embodiment, the roof of the compartment may include a pad to compress against the drone and secure the drone in place regardless of whether the drone is tethered or magnetically secured to the vehicle. Similarly, all embodiments may include the stabilizer assembly. 
The applicant’s statement “does the system as recited in any claim necessarily exclude the features of the non-elected species” is contrary to the result of electing Species B, which excludes claims 7-20.  That is, the election of one species (in this example Species B) is not provided with sufficient direction as to how the species would include the structural features of the remaining species.  While there may be a possibility of using all of the features disclosed in the specification together, the disclosure does not provide sufficient direction as to how these species would be integrated as a genus.  
Where species under a claimed genus are not connected in any of design, operation, or effect under the disclosure, the species are independent inventions.  MPEP 806.04(b).  
Related inventions are distinct if the inventions as claimed are not connected in at least one of design, operation, or effect (e.g., can be made by, or used in, a materially different process) and wherein at least one invention is PATENTABLE (novel and nonobvious) OVER THE OTHER (though they may each be unpatentable over the prior art).  MPEP 802.01(II)
Therefore, the argument is considered non-persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim is unclear if the tether extends through both the base and the spring, or only through the base.
Regarding claim 4, the compression spring in line 2 is unclear if the compression spring is the same or different from the previously cited resilient member, as the specification states the resilient member is the compression spring.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 7,149,611) in view of Wang (US 9,056,676).
In re. claim 1, Beck teaches an apparatus for stowing a drone (120), the apparatus comprising: a structural panel (vehicle roof) of a vehicle (100) (fig. 1) comprising a compartment (300) configured to receive and retain the drone (fig. 3A); and a drone securement (fig. 2) assembly 
Beck fails to disclose a retractable cover member configured to at least partially cover the compartment to create an enclosure around the drone.
Wang teaches a retractable cover member (830) configured to at least partially cover the compartment to create an enclosure around the drone (fig. 8) (col. 29, ln. 10-19).
Therefore, it would have  been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Beck to incorporate the teachings of Wang to have a retractable cover member, for the purpose of protecting the drone from the exterior environment. 
In re. claim 2, Beck as modified by Wang (see Beck) teach the apparatus according to claim 1, wherein the drone securement assembly comprises: a tether (130) coupled to the drone (120) (fig. 1); and a reel (205) for retracting and releasing the tether, wherein the reel is configured to put the tether in tension to cinch the drone against a base member (col. 6, ln. 18-28).

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Beck as modified by Wang as applied to claim 2 above, and further in view of Chappell (US 2016/0355257).

In re. claim 3, Beck as modified by Wang (see Beck) teach the apparatus according to claim 2, wherein when the tether is in tension the drone is drawn against the bottom of the recess (figs. 3A-4B) 
Beck as modified by Wang fail to disclose further comprising at least one resilient member associated with either the drone or the base member, wherein when the tether is in tension the drone is drawn against at least one resilient member.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Beck as modified by Wang to incorporate the teachings of Chappell to have a retractable cover member, for the purpose of supporting the unmanned aerial system when it is not airborne and cushion the impact of landing. 
In re. claim 4, Beck as modified by Wang and Chappell (see Beck) teach the apparatus according to claim 3, further comprising the tether (130) extends through the base member (at opening (220)).
Beck as modified by Wang and Chappell (see Chappell) at least one compression spring (para [0035]).
In re. claim 6, Beck as modified by Wang and Chappell (see Chappell) teach the apparatus according to claim 3, wherein the at least one resilient member (118) is mounted on a body of the drone (fig. 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Beck as modified by Wang and Chappell as applied to claim 3 above, and further in view of Martin et al. (US 2017/0036777).

In re. claim 5, Beck as modified by Wang and Chappell fail to disclose a tether sleeve that is disposed between the tether and the at least one resilient member.
Martin teaches a tether sleeve (124) that is disposed between the tether (122) and the at least one landing member (108) (Fig. 1A).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647